Evans, P. J.
(After stating the foregoing facts.)
1. A deed executed in blank is void for lack of a subject-matter upon which it can operate. A grantor who delivers a paper in the form of a deed duly signed by him, which contains no description of the property intended to be conveyed, can not by parol,, after such delivery, authorize the grantee to fill in the description. The reason for this rule has been thus stated by Emerson, J., in Gilbert v. Anthony, 1 Yerger, 69 (24 Am. D. 439): “Deeds aré evidence of a higher nature than parol contracts, and there are great and important distinctions between the operation and effect of these different species of contracts. The reason of which is that the first are supposed to be made upon greater deliberation and with greater solemnity; they are first to be written, by which they are exempted from that'uncertainty arising from the imperfection of memory to which unwritten contracts must always be exposed; they are-then to be sealed by the party to be bound, and lastly to be delivered by him, which is the consummation of his resolution; none of this deliberation, and little of this solemnity, is to be found in the signing and sealing of a blank piece of paper, on which anything may afterwards be written, and whether with or without the consent of the person who signed it must depend entirely on oral testimony, subject not only to the uncertainty arising from the imperfection of human memory, but exempted from those checks on perjury which would exist in the case of a deed regularly executed, which could only be altered by erasure or interlineation.” Moreover, a contract for the sale of timber, which is an interest in land, is required by the statute of frauds to be in writing, and it would contravene the statute to permit the alteration of a deed after delivery, by addition or otherwise, solely upon oral authority.
2. A void deed may be ratified by a subsequent writing. Instruments acknowledging or ratifying a deed previously made are not required to be of the same formality as the deed itself, or to have more than one witness. Hadden v. Larned, 87 Ga. 634 (6), 642 (13 S. E. 806). The effect of the endorsement on the deed was a full ratification of the prior deed. It expressly referred to *797the sale of the timber in the prior deed, and its whole purpose was to correct a mistake in the description of the property conveyed.
3. No explanation is given why the vendor did not discover the alleged mistake he now sets np, when he was verifying the deed. No fraud or artifice appears to have been practiced upon him; the language of the deed is plain and unambiguous; the vendor had the deed before him, and must be presumed to have read it, as he undertook to correct the description of the property conveyed; the ratifying instrument is dated just two months after the deed which it purports to correct; and under these circumstances the failure of the vendor to call attention to the alleged mistake and act accordingly was gross negligence. Two years pass by, and then for the first time he undertakes to assert his alleged equitable right against a purchaser from his vendee, and to charge such purchaser with notice of his secret equity, on the theory that knowledge of the agent of his vendee is to be imputed to his vendee, and also to a corporation purchasing from his vendee, because the latter is a stockholder and president of it. We think the petition is without equity, and it should have been dismissed on demurrer.

Judgment reversed.


All the Justices concur.